2:20-cv-02130-JES # 2   Page 1 of 9
                                                            E-FILED
                                Wednesday, 20 May, 2020 08:23:50 AM
                                       Clerk, U.S. District Court, ILCD
2:20-cv-02130-JES # 2   Page 2 of 9
2:20-cv-02130-JES # 2   Page 3 of 9
2:20-cv-02130-JES # 2   Page 4 of 9
2:20-cv-02130-JES # 2   Page 5 of 9
2:20-cv-02130-JES # 2   Page 6 of 9
2:20-cv-02130-JES # 2   Page 7 of 9
2:20-cv-02130-JES # 2   Page 8 of 9
2:20-cv-02130-JES # 2   Page 9 of 9
